Case: 20-1838   Document: 36     Page: 1   Filed: 04/19/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 EDWARD C. MORSE,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-1838
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-4145, Judge Joseph L. Toth.
                 ______________________

                 Decided: April 19, 2021
                 ______________________

     WINONA W. ZIMBERLIN, Manchester, CT, argued for
 claimant-appellant.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; BRIAN D. GRIFFIN, BRANDON A.
 JONAS, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
                  ______________________
Case: 20-1838     Document: 36     Page: 2    Filed: 04/19/2021




 2                                       MORSE   v. MCDONOUGH



     Before DYK, BRYSON, and O’MALLEY, Circuit Judges.
 BRYSON, Circuit Judge.
      Appellant Edward C. Morse, a veteran, seeks to have
 the benefits he is receiving for a service-connected
 disability made retroactive to the date he first filed a claim
 for those benefits. The Board of Veterans’ Appeals denied
 his request, and the Court of Appeals for Veterans Claims
 (“the Veterans Court”) upheld the Board’s decision. We
 affirm.
                               I
     Mr. Morse served in the U.S. Navy between March
 1970 and October 1972. During the six-month period
 between September 1971 and March 1972, he was
 stationed at the U.S. Naval Support Facility in Da Nang,
 Vietnam.
     In 1999, Mr. Morse filed a claim for “compensation or
 pension” in which he listed several disabilities he had
 suffered from since February 1996, including post-
 traumatic stress disorder (“PTSD”). J.A. 18–19. In 2000,
 he filed a claim for service connection for PTSD. 1 A
 regional office of the Department of Veterans Affairs
 (“DVA” or “VA”) granted his claim for a nonservice
 connected pension in 2001, finding that he was
 permanently and totally disabled due to a herniated disc in
 his spine and degenerative joint disease.         He was
 subsequently awarded Social Security disability benefits.
     In a 2002 rating decision, the regional office denied Mr.
 Morse’s claim of service connection for PTSD. The rating
 decision noted that hospital records between 1999 and


     1   The parties disagree about whether Mr. Morse’s
 1999 claim or his 2000 claim should be treated as his initial
 claim for service-connected PTSD benefits. It is not neces-
 sary to resolve that dispute for the purposes of this appeal.
Case: 20-1838    Document: 36     Page: 3    Filed: 04/19/2021




 MORSE   v. MCDONOUGH                                      3



 2001 showed occasional diagnoses of PTSD but no ongoing
 treatment for that condition. The rating decision noted
 that Mr. Morse claimed that he had witnessed the
 execution of three prostitutes, served as a perimeter guard,
 gone on patrols, and shot someone in the leg, all during his
 service in Vietnam. He also claimed that he was involved
 with two riots during which he had to fire into the ground
 to disperse the crowd, that a guard he was supposed to
 relieve had been killed, and that he had to pick up body
 parts after an ammunition truck blew up in front of his
 base. The rating decision stated that “[a]lthough we have
 evidence of a diagnosis of post-traumatic stress disorder[,]
 there has been no credible evidence of verification of the
 claimed stressors.” J.A. 21. The regional office therefore
 found “no basis on which to establish service connection for
 post-traumatic stress disorder.” Id. Mr. Morse did not
 appeal from that rating decision, which became final.
     In 2004, Mr. Morse sought to reopen his PTSD claim.
 Medical records relating to a period of hospitalization
 during that year included a diagnosis of PTSD, among
 other health issues. In November 2004, however, the
 regional office denied Mr. Morse’s request for reopening,
 finding that the evidence he had submitted was not new
 and material. Mr. Morse filed a notice of disagreement
 with the regional office’s decision, and in response the
 regional office reversed course and reopened his claim. The
 regional office indicated at that time that it had made a
 request for additional service department records to be
 used in further adjudication of the claim.
     The regional office received the requested service
 department records on July 11, 2005. Those records
 showed that in June 1972 Mr. Morse saw a psychiatrist
 who reported that Mr. Morse was “very tense and nervous,”
 appeared “moderately depressed,” and was anxious about
 personal problems, including finances and his wife’s
 behavior while he was gone. J.A. 27. Another medical
 report from May 1971 assessed his condition as “anxiety-
Case: 20-1838     Document: 36     Page: 4    Filed: 04/19/2021




 4                                       MORSE   v. MCDONOUGH



 situational.” J.A. 28. The service department records also
 included a report of a Vietnamese sailor being killed in Da
 Nang when a cement truck went out of control and struck
 him. In his testimony before a DVA hearing officer on July
 27, 2005, Mr. Morse identified the truck incident as a
 stressor for his PTSD.
     In October 2006, Mr. Morse underwent a compensation
 and pension (“C&P”) examination, which included a
 medical examination and review of the materials in his
 claims file. In the C&P examination report, the examiner
 concluded that Mr. Morse’s case was “challenging with
 respect to definitive diagnosis.” J.A. 94. Although the
 examiner noted that the medical record “is replete with
 diagnoses of PTSD” based on the symptoms Mr. Morse
 reported, he found that Mr. Morse was “unable, at least
 spontaneously, to provide symptoms that convincingly
 relate to his reported military exposure.” Id. In light of all
 the circumstances, the examiner concluded that diagnosis
 of military-related PTSD was “impossible at the present
 time.” Id.
     After reviewing the 2006 medical examination and
 other evidence of record, including the additional service
 records obtained in 2005, the regional office denied Mr.
 Morse’s claim to service connection for PTSD. The office
 noted that the C&P examiner found that Mr. Morse did not
 have PTSD. That determination, the office found, carried
 greater weight than the prior diagnoses of PTSD in Mr.
 Morse’s record.
      Mr. Morse appealed the regional office’s decision to the
 Board of Veterans’ Appeals, which affirmed the regional
 office’s decision in 2008. The Board noted that the record
 showed several diagnoses and hospitalizations for PTSD
 dating back to 1999, but that a two-day evaluation in 2000
 had not supported a diagnosis of PTSD. Like the regional
 office, the Board relied heavily on the 2006 C&P
 examination, in which the examiner found that Mr. Morse
Case: 20-1838    Document: 36      Page: 5    Filed: 04/19/2021




 MORSE   v. MCDONOUGH                                       5



 did not have PTSD but suffered from alcohol dependence,
 then in remission, and nonspecific depressive disorder. Mr.
 Morse did not appeal the Board’s 2008 decision, which
 became final.
     Mr. Morse subsequently sought to have the denial of
 benefits overturned on the ground of clear and
 unmistakable error. That claim was denied by the Board
 in 2014 and was not further pursued.
     In 2009, Mr. Morse again sought to reopen his claim.
 A DVA examiner conducted a post-traumatic stress
 disorder examination and diagnosed Mr. Morse as
 suffering from PTSD with moderate symptoms.             In
 addition, in January 2010 the regional office’s Joint
 Services Records Research Center (“JSRRC”) coordinator
 prepared a memorandum summarizing the traumatic
 events that Mr. Morse reported experiencing in Da Nang.
 The memorandum noted that it is “well documented that
 the Da Nang area of Vietnam often received rocket, mortar,
 and small arms attacks” and added that the events that
 took place, “as reported by the veteran, are confirmed and
 are otherwise consistent with the circumstances,
 conditions, and/or hardships of such service even though
 we were unable to locate official records of the specific
 occurrence.” J.A. 47–48.
      In 2010, the regional office reviewed the evidence of
 record and verified the stressor information Mr. Morse had
 submitted “as confirmed and otherwise consistent with the
 circumstances, conditions, and/or hardships of [his]
 service.” J.A. 44. Based on those findings, the regional
 office determined that Mr. Morse had established service-
 connected PTSD. The regional office granted an effective
 date of August 5, 2009, the date Mr. Morse filed his most
 recent request for reopening.
     Mr. Morse appealed from the regional office’s
 determination as to the effective date of his benefits award,
 arguing that the effective date should have been made
Case: 20-1838    Document: 36     Page: 6    Filed: 04/19/2021




 6                                     MORSE   v. MCDONOUGH



 retroactive to 1999, the date he first filed a claim
 referencing PTSD. After various remand proceedings,
 however, the Board in 2016 upheld the regional office’s
 decision.
      In his appeal to the Board, Mr. Morse argued that in
 its 2008 decision the Board had misapplied a DVA
 regulation, 38 C.F.R. § 3.156(c). That regulation provides
 that “at any time after VA issues a decision on a claim, if
 VA receives or associates with the claims file relevant
 official service department records that existed and had not
 been associated with the claims file when VA first decided
 the claim, VA will reconsider the claim.” Id. § 3.156(c)(1).
 The regulation further provides that if the award of
 benefits is based at least in part on the newly obtained
 service department records, the award will be made
 effective “on the date entitlement arose or the date VA
 received the previously decided claim, whichever is later.”
 Id. § 3.156(c)(3). Mr. Morse argued that if the 2008 Board
 had properly “reconsidered” his claim, it would have
 determined that he was suffering from PTSD from the time
 he initially filed his claim in 1999.
     The 2016 Board ruled that the 2008 Board’s decision
 had become final as to the evidence then of record and was
 not subject to revision on the same basis. In addition, the
 Board ruled that because no additional service records had
 been obtained since the Board’s 2008 decision, the DVA
 was not required to conduct another reconsideration.
 Given the finality of the 2008 decision, the 2016 Board
 explained, “any prior claim for benefits was finally
 resolved, and, thus, cannot serve as the basis for the award
 of an earlier effective date.” J.A. 134.
    On appeal from the 2016 Board’s decision, the Veterans
 Court granted the parties’ joint motion for a partial
 remand.    The parties agreed that the remand was
 warranted because the Board had not adequately discussed
 whether the 2010 memorandum from the DVA’s JSRRC
Case: 20-1838    Document: 36     Page: 7    Filed: 04/19/2021




 MORSE   v. MCDONOUGH                                      7



 coordinator was an “official service department record”
 that would trigger the reconsideration requirement of
 section 3.156(c) in connection with the 2009 reopening
 request.
      On remand, the Board in 2018 found that the 2010
 JSRRC memorandum did not constitute an “official service
 department record” within the meaning of section 3.156(c).
 For that reason, the 2010 memorandum did not require the
 DVA and the Board to reconsider Mr. Morse’s claim
 following his 2009 reopening request. The Board therefore
 concluded, as it had in 2016, that the proper effective date
 for Mr. Morse’s benefits award was August 5, 2009, the
 date on which Mr. Morse filed his most recent request to
 reopen.
     The Board rejected, once again, Mr. Morse’s argument
 that it should reconsider the original 2002 denial. Citing
 Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014), the
 Board explained that the service department records
 received in 2005 did not justify an earlier effective date.
 The Board noted that those records “were specifically
 considered as part of a merits reconsideration of the
 Veteran’s claim in the unappealed January 2008 Board
 decision.” J.A. 160. The 2008 Board’s consideration of
 those records in that proceeding, the 2018 Board explained,
 “exhausted VA’s duty to reconsider the claim under 38
 C.F.R. § 3.156(c)(1).” J.A. 160–61. Consequently, the
 Board ruled, “an earlier effective date based on those same
 service department records is not available under 38 C.F.R.
 § 3.156(c).” J.A. 161.
     The 2018 Board reiterated the point made by the 2016
 Board, that Mr. Morse was “essentially attacking the
 merits of the January 2008 Board decision, which is final.”
 Id. Because no relevant service department records were
 added to the record after the denial of Mr. Morse’s claim in
 2008, the 2018 Board explained, “the Board’s January 2008
Case: 20-1838     Document: 36      Page: 8    Filed: 04/19/2021




 8                                       MORSE   v. MCDONOUGH



 decision is final as to the evidence then of record, and is not
 subject to revision on the same factual basis.” Id.
     Furthermore, the 2018 Board noted that although the
 2008 Board had “reopened the claim rather than
 reconsidering it,” the 2008 Board “did in fact reconsider the
 claim for service connection.” J.A. 162. Therefore,
 according to the Board, while section 3.156(c) required the
 DVA “to reconsider the 2002 denial of PTSD based on the
 subsequent association of relevant service department
 records, such was accomplished in the January 2008 Board
 decision.” Id.
      Mr. Morse appealed to the Veterans Court, which
 affirmed. The court agreed with the 2018 Board that the
 2008 Board’s ruling became final when it was not appealed
 and that “VA’s obligation to reconsider the PTSD claim
 upon receipt of new service department records was
 exhausted in 2008.” Morse v. Wilkie, No. 18-4145, 2020 WL
 959783, at *5 (Vet. App. Feb. 28, 2020). Moreover, the
 court concluded that although the 2008 Board referred to
 the claim as being “reopened” rather than “reconsidered,”
 the 2008 Board had in fact conducted a “holistic reweighing
 of all record evidence and adjudication of the claim on the
 merits,” which “satisfies the duty to reconsider under
 § 3.156(c).” Id. at *4. Finally, the court ruled that the 2010
 memorandum by the regional office’s JSRRC coordinator
 did not constitute a service department record that
 triggered a renewed obligation to reconsider Mr. Morse’s
 claim. Id. at *6–7.
     In any event, the court concluded that the 2008 Board
 had reviewed Mr. Morse’s PTSD claim in light of the
 evidence of record at the time service connection was
 originally sought, along with the service department
 records obtained in 2005 and other evidence developed
 later. Id. at *4. The court held that the Board, having in
 effect “reconsidered” Mr. Morse’s claim in 2008, was not
 required to do so again. Id. at *5–6.
Case: 20-1838     Document: 36      Page: 9    Filed: 04/19/2021




 MORSE   v. MCDONOUGH                                         9



                               II
      Mr. Morse raises two principal claims on appeal: (1)
 that the 2008 Board did not properly “reconsider” Mr.
 Morse’s claim as required under 38 C.F.R. § 3.156(c); and
 (2) that the DVA employee’s 2010 memorandum is a service
 department record and thus the 2018 Board should have
 reconsidered Mr. Morse’s 1999 claim pursuant to section
 3.156(c).
                               A
      Section 3.156(a) of the DVA regulations governing
 benefit claims for service-connected injuries or diseases
 provides that previously adjudicated claims can be
 reopened upon the presentation of “new and material
 evidence.” 38 C.F.R. § 3.156(a). If benefits are granted
 after the claim is reopened, the effective date from which
 those benefits are awarded is the date on which the request
 for reopening was filed. Id.
      Section 3.156(c) of the regulations creates an exception
 to that rule. That provision applies when a veteran seeks
 to reopen a claim and official service department records
 are obtained that were not previously part of the claims
 file. 38 C.F.R. § 3.156(c)(1). In that situation, the DVA is
 required to “reconsider” the veteran’s claim, taking into
 account all the evidence of record, including the newly
 obtained service department records. Id. If the veteran is
 then granted benefits based at least in part on the service
 department records, the award of benefits is made
 retroactive to the date of the veteran’s original claim, or the
 date on which the veteran became eligible for benefits,
 whichever is later. Id. § 3.156(c)(3); see Jones v. Wilkie, 964
 F.3d 1374, 1379 (Fed. Cir. 2020); Blubaugh, 773 F.3d at
 1313.
                               1
     At the outset, the government contends Mr. Morse’s
 claims do not fall within this court’s limited jurisdiction to
Case: 20-1838    Document: 36      Page: 10     Filed: 04/19/2021




 10                                      MORSE   v. MCDONOUGH



 review decisions of the Veterans Court. Under 38 U.S.C.
 § 7292(a), we have jurisdiction to review any interpretation
 of a statute or regulation that was relied on by the Veterans
 Court in making its decision. Our jurisdiction does not
 extend to the review of a challenge to a factual
 determination or a challenge to a law or regulation as
 applied to the facts of a particular case, except to the extent
 that an appeal presents a constitutional question. Id.
 § 7292(d)(2).
      We do not agree with the government that this case
 falls entirely outside our jurisdiction. The appeal in this
 case turns at least in part on a challenge to the Veterans
 Court’s interpretation of section 3.156(c) of the DVA’s
 regulations. In the course of our review, we confine
 ourselves to addressing Mr. Morse’s arguments that flow
 from his challenge to the Veterans Court’s interpretation
 of that regulation.
                               2
     On the merits, Mr. Morse’s challenge to the 2008
 Board’s ruling fails because Mr. Morse did not appeal the
 decision of the 2008 Board, which then became final.
 Ordinarily, a final decision of the DVA on a benefit claim is
 not subject to challenge other than on grounds of clear and
 unmistakable error or upon the submission of new and
 material evidence. See Young v. McDonald, 766 F.3d 1348,
 1350 (2014); Stanley v. Principi, 283 F.3d 1350, 1357 (Fed.
 Cir. 2002); Routen v. West, 142 F.3d 1434, 1437–38 (Fed.
 Cir. 1998).
     Mr. Morse argues that section 3.156(c) of the DVA’s
 regulations renders the 2008 Board’s decision non-final
 because of the service department records that the DVA
 received in 2005. The problem with that argument is that
 section 3.156(c) provides an exception to the finality of
 decisions made before previously unavailable service
 department records are obtained and considered by the
 DVA. In this case, the Board’s 2008 decision was made
Case: 20-1838    Document: 36      Page: 11    Filed: 04/19/2021




 MORSE   v. MCDONOUGH                                       11



 after those records were obtained and considered by the
 DVA. Although Mr. Morse believes the 2008 Board’s
 consideration of the service department records obtained in
 2005 was flawed, that argument is foreclosed, as the
 Veterans Court pointed out, because Mr. Morse did not
 appeal the 2008 Board’s decision. 2
    As of 2009, Mr. Morse’s only avenue for relief on his
 PTSD claim was to seek reopening of his claim for new and
 material evidence under section 3.156(a). He pursued that
 avenue of relief and succeeded. As a result, he received
 benefits retroactive to August 5, 2009, the date he filed that
 request to reopen.
     Citing section 3.156(c), Mr. Morse contends that his
 award of benefits should have been made retroactive to the
 date of his initial claim in 1999. The problem with his
 argument is that there were no new service department
 records introduced into the record during the 2009
 reopening proceeding, as explained in Part II-B below.
 Section 3.156(c) is therefore inapplicable to the 2009
 reopening proceeding, which is now before the court, and
 Mr. Morse is thus not eligible for benefits running back to
 the date of his first PTSD claim. See Blubaugh, 773 F.3d
 at 1314 (Paragraphs (c)(3) and (c)(4) of section 3.156 do not
 apply if “the VA has already examined the newly
 associated service record and, despite that record, denied
 the veteran’s claim on the merits.”).
     Mr. Morse argues that the 2008 Board’s decision was
 not final for another reason: because in 2017 the Veterans
 Court remanded the matter to the Board for further
 proceedings. That argument is meritless. The Veterans



     2   In 2016, the Board addressed and rejected Mr.
 Morse’s claim that the 2008 Board’s decision contained
 clear and unmistakable error. That decision was not ap-
 pealed and became final.
Case: 20-1838    Document: 36     Page: 12    Filed: 04/19/2021




 12                                     MORSE   v. MCDONOUGH



 Court remanded the matter for the Board to explain why it
 determined that the 2010 memorandum by the DVA’s
 JSRRC coordinator was not an official service department
 record. The question whether that 2010 memorandum was
 an official service department record has no effect on the
 finality of the 2008 Board’s decision, which pertained to the
 2004 request for reopening.
     Because the 2008 Board’s decision is final, we do not
 address the merits of that decision, but only review the
 Veterans Court’s decision to treat the 2008 Board’s decision
 as a reconsideration. As the Veterans Court concluded, the
 2008 Board in effect conducted a reconsideration of Mr.
 Morse’s claim, even though it did not cite section 3.156(c)
 in its ruling or refer to its action as a reconsideration.
 Specifically, the 2008 Board analyzed all the evidence of
 record, including the service department records obtained
 in 2005. As the Veterans Court explained, section 3.156(c)
 requires nothing more.
     For that reason, as the Veterans Court concluded, Mr.
 Morse was not deprived of any procedural right to which
 he was entitled under section 3.156(c).
                              B
      Mr. Morse’s second principal contention is that the
 2010 memorandum from the regional office’s JSRRC
 coordinator qualified as an official service department
 record and therefore when the DVA granted Mr. Morse
 service connection for his PTSD in 2010, it was required to
 make that award of benefits retroactive to the date of his
 initial claim. The Veterans Court rejected that
 argument, concluding that the 2010 memorandum was
 merely an internal DVA communication and not an official
 service department record within the meaning of section
 3.156(c).
     The government submits that Mr. Morse’s argument
 regarding that memorandum falls outside our jurisdiction
Case: 20-1838    Document: 36      Page: 13    Filed: 04/19/2021




 MORSE   v. MCDONOUGH                                       13



 under 38 U.S.C. § 7292. In pertinent part, section 7292(a)
 limits our jurisdiction over decisions of the Veterans Court
 to “a review of the decision with respect to the validity of a
 decision of the [Veterans] Court on a rule of law or of any
 statute or regulation . . . or any interpretation thereof
 (other than a determination as to a factual matter) that
 was relied on by the Court in making the decision.” A
 second subsection of section 7292 dictates that we lack
 jurisdiction over any “challenge to the application of a law
 or regulation to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2)(B).
     The Veterans Court determined that, as a matter of
 law, an internal memorandum from a DVA employee
 commenting on evidence already of record does not
 constitute a service department record under section
 3.156(c). That determination is a legal interpretation of a
 regulation that was relied on by the Veterans Court and
 thus falls within our jurisdiction under section 7292(a).
 Further, it appears that there is no factual dispute as to
 the contents or provenance of the 2010 memorandum, and
 thus the resolution of the legal issue would be sufficient,
 standing alone, to establish that Mr. Morse’s argument
 regarding that memorandum is without merit. Section
 7292(d)(2)(B) would therefore not appear to create a
 jurisdictional bar in this case. See Thompson v. Shinseki,
 682 F.3d 1377, 1388 (Fed. Cir. 2012); Halpern v. Principi,
 384 F.3d 1297, 1306 (Fed. Cir. 2004). To the extent that
 there is a factual dispute regarding the legal status of the
 2010 memorandum, resolution of that issue would entail
 an application of law to fact and thus would fall outside our
 jurisdiction in light of section 7292(d)(2)(B).
     The Board found that the JSRRC coordinator’s 2010
 memorandum was produced by a DVA employee, not a
 service department, and that it merely summarized
 information that was already of record. In particular, the
 Board found that the memorandum recited that “the
 events that took place as reported by the Veteran are
Case: 20-1838    Document: 36      Page: 14   Filed: 04/19/2021




 14                                     MORSE   v. MCDONOUGH



 confirmed and are otherwise consistent with the
 circumstances, conditions, and/or hardships of such service
 even though official records of the specific occurrence were
 unable to be located.” J.A. 157. In sum, the Board found
 that the memorandum did not contain any new
 information from official service department records, and
 thus did not constitute “an official service department
 record” for purposes of section 3.156(c). The Veterans
 Court sustained the Board’s findings and its conclusion on
 that issue. In view of the Board’s findings, the Veterans
 Court committed no legal error in reaching that conclusion.
                             III
     We have considered Mr. Morse’s other arguments but
 have determined that none of them establish reversible
 error. We therefore uphold the decision of the Veterans
 Court.
                        AFFIRMED